La Juez Asociada Señora Naveira de Rodón
emitió la opi-nión del Tribunal.
El acusado apelante Ramón A. Martínez Torres fue juz-gado y convicto por infracción al Art. 404 de la Ley de Sus-tancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404, posesión de heroína, y por infracción a la Sec. 5-1120(a) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1152(a), desobedecer la señal de detenerse. Fue sentenciado a penas concurrentes de 3 a 5 años y 6 meses, que le fueron suspendidas.
hh
La prueba de cargo estableció que el 6 de junio de 1979, mientras los agentes de la Policía Julio Pérez Tirado, José A. *499Campos y Otoniel Figueroa realizaban una ronda preventiva contra el tráfico de drogas en el barrio “La Cuarta” de Ponce, recibieron a través del sistema de radioteléfono de su vehículo un mensaje oficial de parte de su jefe inmediato, el sargento José A. Meléndez Zambrana. Éste informó que en el automóvil marca Volkswagen, color rojo, tablilla 91S669, se había realizado una transacción de drogas en “La Can-tera” de Ponce, y que el vehículo había pasado la entrada del barrio “La Cuarta” hacia la Carr. Núm. 1 y se dirigía a Santa Isabel. Unos diez (10) minutos más tarde vieron pasar al ve-hículo descrito por radioteléfono. El conductor del vehículo no estaba infringiendo la Ley de Vehículos y Tránsito de Puerto Rico ni hacía algo que llamara particularmente la atención de los agentes de la Policía. Los agentes, quienes conducían un vehículo sin identificar y sin sirena, tocaron bocina para detenerlo. De carro a carro, cuando estaban con los vehículos aún en marcha, enseñaron la identificación de uno de los agentes y ordenaron al conductor que se detu-viera. El acusado, en vez de obedecer, aceleró. Al ser perse-guido por la Policía el vehículo se desvió por un callejón y entró en una plantación de caña donde encontró el paso ce-rrado por una bomba de riego. El conductor se bajó del auto-móvil e intentó huir. Tras un breve forcejeo fue capturado y puesto bajo arresto. Al registrarlo encontraron cien (100) decks de heroína en sus bolsillos.
En apelación el acusado planteó que el tribunal de instan-cia erró al no ordenar la supresión de evidencia por ser ésta ocupada en el curso de un arresto y registro ilegal.(1)
*500El análisis de este error conlleva que pasemos juicio so-bre la legalidad del arresto y del registro efectuados a la luz de la Constitución del Estado Libre Asociado de Puerto Rico, las Reglas de Procedimiento Criminal y la jurispruden-cia. (2)
HH HH
 El Art. II, Sec. 10 de la Carta de Derechos de la Constitución del Estado Libre de Puerto Rico, Documentos Históricos, L.P.R.A., Tomo 1, ed. 1982, pág. 299, establece que “[s]ólo se expedirán mandamientos autorizando regis-tros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en jura-mento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocu-parse”. Esta disposición constitucional tiene tres (3) obje-tivos básicos: “proteger la intimidad y dignidad de los seres humanos, amparar sus documentos y otras pertenencias e interponer la figura de un juez entre los funcionarios pú-blicos y la ciudadanía para ofrecer mayor garantía de razo-nabilidad a la intrusión . . .”. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984); Pueblo v. Dolce, 105 D.P.R. 422, 429-431 (1976). Debido a que la protección de la intimidad y dignidad de la persona que ofrece esta cláusula a menudo entra en conflicto con el interés público de combatir la crimi-nalidad, en ocasiones ha de cuestionarse si debería reducirse el derecho individual en pro del interés colectivo. Al enfren-tarnos a este dilema, debemos tener presente y ser cons-*501cientes de que en el menoscabo de las garantías constitucio-nales, las cuales son para la protección de todos los ciuda-danos, no está la verdadera solución al problema de la crimi-nalidad. Debe tenerse particular cuidado para que a través del proceso adjudicativo de controversias no se ocasione una lamentable erosión de los derechos garantizados por nuestra Constitución. Sobre el particular en Pueblo v. Lebrón, 108 D.P.R. 324, 327-328 (1979), dijimos:
... debemos decir que el temor al crimen y el natural deseo de combatirlo no deben oscurecer el propósito central de la disposición. Libremos el lenguaje original de su glosa abul-tada. La garantía contra los registros y allanamientos irrazo-nables representa la voluntad de negarles a los gobiernos mejor intencionados, en aras de una libertad individual pre-ciada, medios eficaces y aun aparentemente indispensables para lograr objetivos meritorios. Se estructuró precisamente ese derecho para proteger al ciudadano aun de los gobiernos democráticos más escrupulosos. Amsterdam, Perspectives on the Fourth Amendment, 58 Minn. L. Rev. 349, 353 (1974). Por bueno que sea el guardián, siempre existe el problema de quién lo vigila. Quis custodiet custodiem. Cuando se descui-dan los medios, cuando se disminuyen los derechos fundamen-tales a nombre de un ansiado orden, lo que viene a perecer al cabo es la libertad y con ella la democracia que se quiso defender.(3)
Aunque el Art II, Sec. 10 de nuestra Constitución, supra, exige un mandamiento u orden expedido por autoridad judicial para efectuar un registro o un arresto, la norma no es absoluta. Sobre el particular, en el Informe de la Comisión de la Carta de Derechos se expresó:
Sin embargo, los mismos medios y propiedades que sirven para el desarrollo y el sostén de la persona pueden ser instru-mento de delito o resultado de su comisión. En estos casos *502detenerse ante esas fronteras de la personalidad equivaldría a la protección indebida dél delito y del delincuente. En esta colisión de lo privado y lo público, la solución se entrega, con todas las garantías, a la autoridad judicial encargada de per-seguir y sancionar las transgresiones de la ley. Las garantías personales frente al arresto, el registro, la incautación y el allanamiento tienen su límite en la conducta criminal. Sólo para casos de sospecha fundada o sea cuando medie causa probable —fuera de situaciones de delito in fraganti determi-nadas por la ley penal— se concede a la autoridad judicial la facultad de expedir mandamientos de arresto y registro. (Én-fasis suplido.(4)
De conformidad con lo anterior, se ha permitido que los agentes del orden público, según ciertas circunstancias, puedan efectuar registros sin orden judicial. Pueblo v. Malavé González, 120 D.P.R. 470 (1988). Hemos reconocido como una de estas circunstancias el registro incidental a un arresto legal, teniendo siempre presente que el hecho de que se ocupe evidencia delictiva no convalida un arresto ilegal. Pueblo v. González Rivera, 100 D.P.R. 651, 655 (1972). Sin embargo, debido a la preferencia constitucional de que los registros se efectúen de conformidad con una orden judicial, cuando se produce una incautación sin haberse cumplido con este requisito se produce una presunción de invalidez en cuanto a dicha actuación. E.L.A. v. Coca Cola Bott. Co., supra, pág. 207; Pueblo v. Lebrón, supra, pág. 329; Pueblo v. González Rivera, supra, pág. 656. El fiscal entonces viene obligado a probar que el registro realizado fue legal y razonable, que necesariamente conlleva, como requisito previo, demostrar la legalidad del arresto. Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986).
*503I I — \ H-l
La Regia 6 de Procedimiento Criminal(5) establece el procedimiento para la expedición de una orden de arresto de conformidad con el mandato constitucional. Pueblo v. De la Cruz, 106 D.P.R. 378 (1977). De otra parte, la Regla 11(6) enumera, como excepción al mandato constitucional, algunas de las circunstancias según las cuales se puede efectuar un arresto sin la correspondiente ordén judicial.(7) Pueblo v. Rivera Rivera, supra; Pueblo v. Vázquez Méndez, supra; Pueblo v. Del Río, 113 D.P.R. 684 (1982); Pueblo v. Alcalá Fernández, 109 D.P.R. 326 (1980); Pueblo v. Lebrón, supra; Pueblo ex rel. E.P.P., 108 D.P.R. 99 (1978); Pueblo v. González Rivera, supra; Pueblo v. Lafontaine Álvarez, 98 D.P.R. 75 (1969); Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245 (1966); Pueblo v. Cabrera Cepeda, 92 D.P.R. 70 (1965); Pueblo v. Soto, 77 D.P.R. 206, 210-215 (1954); Secretariado de la Conferencia Judicial, Informe sobre Reglas de Procedimiento Criminal de Puerto Rico, Revisión, 1982, pág. 26. De conformidad con esta regla puede efectuarse un arresto sin orden judicial por un funcionario del orden público: *504(a) cuando se haya cometido un delito en su presencia; (b) cuando la persona arrestada hubiese cometido un delito grave, aunque no en su presencia,(8) y (c) cuando tuviese mo-tivos fundados para creer que la persona ha cometido delito grave.
El concepto de motivos fundados se ha definido como aquella información y conocimiento que lleven a una persona ordinaria y prudente a creer que el arrestado ha cometido un delito, independientemente de que luego se establezca o no la comisión del delito. Pueblo v. González Rivera, supra, págs. 654, 655; Pueblo v. Cabrera Cepeda, supra. Véanse, además: Pueblo v. Alcalá, supra, págs. 331-332, y Pueblo ex rel. E.P.P., supra. Sobre el concepto de motivos fundados, en Pueblo v. Díaz Díaz, 106 D.P.R. 348, 353 (1977), expresamos que dicha frase es sinónima de causa probable, término utilizado en el contexto de la expedición de una or-den de arresto.(9)
La exigencia de motivos fundados no impide que los agentes del orden público actúen en forma coordinada y concertada en la persecución de un crimen. En Pueblo v. Luzon, 113 D.P.R. 315, 324 (1984), consignamos que “el conocimiento de cada agente —cuando trabajan cerca y se mantienen informados— es atribuible a los demás”. También di*505jimos que “‘[s]e puede establecer la existencia de causa para justificar un arresto sin orden, basado en información poli-ciaca colectiva al momento del mismo, siendo innecesario que el oficial que lleva a cabo el arresto lo haga basándose únicamente en su conocimiento personal de las circunstan-cias. Basta con que el agente de la Policía que inició la ca-dena de comunicaciones tenga información de primera mano.’ (Traducción nuestra.)”. (Citas omitidas y énfasis su-plido.) La labor policiaca se vería entorpecida si los agentes estuvieran impedidos de actuar de acuerdo con instruc-ciones, órdenes e información que se transmiten de un agente a otro, no sólo de persona a persona, sino a través de cualquier medio de comunicación, especialmente cuando se trata del sistema oficial de radioteléfono. Lo contrario propi-ciaría la fuga del sospechoso y frustraría la gestión de la Po-licía. United States v. Robinson, 536 F.2d 1298, 1299 (1976). No debe haber duda de que un policía puede actuar según la información provista por otro miembro de la fuerza y puede, simplemente, presumir la confiabilidad y certeza de lo comu-nicado. Sin embargo, cuando se cuestiona la validez de esta actuación en el contexto de una moción de supresión de evi-dencia, es necesario que se presente evidencia para estable-cer los motivos fundados que tuvo el agente que dio la orden o que originó la cadena de información que tuvo como resul-tado que se ordenase el arresto. Pueblo v. Luzon, supra; W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., St. Paul, Minnesota, West Pub. Co., 1986, Vol. 2, Sec. 3.5, págs. 2-15; J.A. Varón, Searches, Seizures and Immunities, 2da ed., Indianápolis, Bobbs-Merrill Book Co., 1974, págs. 127-128. Sólo así puede el Ministerio Público establecer que la incautación producto del arresto sin orden judicial fue efectuada conforme a derecho. Pueblo v. Vázquez Méndez, supra.
*506El hecho que un agente pueda, actuar según una comunicación de otro policía sin tener motivos fundados no significa que el Ministerio Público queda relevado de su deber de presentar evidencia para establecer la legalidad del arresto. Esta posición ha sido asumida por tribunales de diversas jurisdicciones. U.S. Ex Reí. Mungo v. La Vallee, 522 F.2d 211, 214 (2do Cir. 1975); State v. Richards, 518 P.2d 113, 115 (Ariz. 1974); Rowland v. State, 561 S.W.2d 304, 308 (Ark. 1978); People v. Mitchell, 678 P.2d 990, 992-993 (Colo. 1984); State v. Mooney, 398 N.E.2d 695, 700 (Ind. App. 1979); People v. Lypka, 326 N.E.2d 294, 296-297 (N.Y. 1975); State v. Trenidad, 595 P.2d 957, 958 (Wash. App. 1979). Adoptar la posición contraria conllevaría los resultados siguientes: el Ministerio Público tendría que probar motivos fundados cuando quien efectúa el arresto sin orden judicial es el agente que tiene conocimiento de los motivos fundados para llevar a cabo el arresto. Sin embargo, si este mismo agente, en vez de efectuar por sí mismo el arresto solicita a través del radioteléfono la ayuda de otro agente, y es este último el que realiza el arresto, el Ministerio Público quedaría relevado de probar los motivos fundados. Los tribunales, por lo tanto, no tendrían la oportunidad de pasar juicio sobre la suficiencia de los motivos fundados para el arresto sin orden judicial. LaFave, supra, pág. 7. Según estas circunstancias la facultad de determinar la procedencia de un arresto sin or-den judicial quedaría enteramente al arbitrio de los policías, sin posibilidad de una efectiva intervención judicial para evaluar su corrección. Esta posición es constitucionalmente insostenible; está en claro conflicto con el mandato constitucional.
En el caso de autos no hubo prueba sobre los motivos fundados que pudo haber tenido el sargento Meléndez Zambrana para solicitar la ayuda de los agentes Pérez *507Tirado, Campos y Figueroa. No sabemos según qué informa-ción el sargento Meléndez Zambrana llegó a conocer los he-chos que dieron origen a su orden. Pudo haber sido por información recibida de algún confidente o informante de la Policía, por conocimiento personal, por información recibida de algún otro agente con conocimiento personal de la infor-mación, o por información brindada por algún testigo pre-sencial o participante en la alegada transacción. Cada una de estas posibilidades requeriría un análisis distinto sobre la suficiencia de la información y su credibilidad para propó-sitos de la determinación de motivos fundados, y la legalidad del arresto y subsiguiente registro e incautación del material delictivo. Resolvemos, pues, que la admisibilidad en eviden-cia del material obtenido en un registro incidental a un arresto sin orden judicial, que ha descansado en un mensaje transmitido de un agente de la Policía a otro, en este caso por el sistema oficial de comunicación, dependerá de si el oficial que inició la cadena de eventos que resultó en el mensaje transmitido a los agentes que efectuaron el arresto, poseía motivos fundados para ordenar el mismo.(10) No es necesario *508que el agente que recibe el mensaje contrainterrogue al que lo envía para determinar si existían o no los motivos fun-dados. Permitir un arresto o registro de acuerdo con una orden de un policía, sin la intervención judicial y sin que luego un tribunal pueda oír prueba y pasar juicio sobre mo-tivos fundados, abriría peligrosamente las puertas a regis-tros ilegales irrazonables y arbitrarios.(11) En el caso de *509autos el problema consistió precisamente en que no se pre-sentó prueba sobre motivos fundados. El tribunal no tuvo la oportunidad de evaluar la suficiencia de éstos. Aún subsiste la interrogante de si el sargento Meléndez Zambrana, el ofi-cial de la Policía que originó el mensaje, tenía o no motivos fundados para solicitar que se realizara un arresto sin orden judicial. No desfiló prueba sobre este particular por lo que la prueba presentada, los decks de heroína, fueron incorrecta-mente admitidos en evidencia. Por lo tanto, se revoca la sen-tencia y se devuelve el caso al tribunal de instancia para ulteriores procedimientos compatibles con lo aquí resuelto.
El Juez Asociado Señor Negrón García emitió opinión disidente. El Juez Asociado Señor Ortiz disiente por entender que de la totalidad de las circunstancias presentes se des-prende que los agentes del orden público tenían motivos fun-dados para intervenir con el señor Martínez Torres.

 También señaló, en resumen, la comisión de los errores siguientes:
(1) que la publicación en “El Vocero” una semana antes del juicio de un artículo en que se tacha al acusado de delator del Juez Vargas Negrón y de ase-sino a sueldo perjudicó la objetividad del veredicto; (2) que hallándose una tes-tigo de defensa en el tribunal, su casa fue allanada por la Policía; (3) que mientras el apelante se encontraba en la Cárcel de Distrito de Ponce en espera de que se *500dictara sentencia, estando aún bajo la jurisdicción del tribunal, fue trasladado a la sección de custodia máxima de la Penitenciaría Estatal, y (4) que el tribunal erró en la apreciación de la prueba.
En vista de la conclusión a que llegamos no es necesario que examinemos estos señalamientos de error.


 Las decisiones federales citadas son de naturaleza persuasiva.


 Véase, también, McNabb v. United, States, 318 U.S. 332, 347 (1943).


 4 Diario de Sesiones de la Asamblea Constituyente 2567-2568 (1951).


 34 L.P.R.A. Ap. II, R. 6.


 34 L.P.R.A. Ap. II, R. 11.


 Esta disposición tiene su origen en el Art. 116 del Código de Enjuicia-miento Criminal de 1935 (34 L.P.R.A. ant. see. 243) que disponía:
“ARTICULO 116.— (836 Cal.) —[ Cuándo puede un oficial de orden público hacer un arresto] en cumplimiento de una orden que le haya sido entregada con tal fin, o puede, sin una orden de arresto, detener a una persona:
“1. Por un delito público cometido, o que se ha intentado cometer en su presencia.
“2. Cuando la persona arrestada ha cometido ‘felony’ (delito muy grave), aunque no haya sido en su presencia.
“3. Cuando en realidad se ha cometido ‘felony’ (delito muy grave), y él tiene motivos racionales para creer que la persona arrestada lo ha cometido.
“4. En virtud de denuncias fundadas en motivos racionales, de la perpetra-ción de un ‘felony’ (delito muy grave) por la persona arrestada.
“5. Por la noche, cuando haya motivos racionales para creer que la persona arrestada ha cometido un ‘felony’ (delito muy grave).”


 Aparentemente, el inciso (b) de la Regla 11 de Procedimiento Criminal, supra, se refiere a situaciones en que habiéndose expedido orden de arresto el agente que lo efectúa no la tiene en su poder. Véanse: Regla 20 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Santiago, 78 D.P.R. 659, 667-668 (1955); D. Nevares-Muñiz, Sumario de Derecho Procesal Penal Puertorriqueño, 2da ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1981, págs. 45-46; People v. Aguilar, 13 Cal. Rptr. 121 (1961).


 Resulta indispensable que el requisito en ambas circunstancias sea similar, pues de lo contrario no habría incentivo para obtener la orden de arresto y se frustraría la protección constitucional. Véanse: Wong Sun v. United States, 371 U.S. 471, 478, esc. 6 (1962); Whitely v. Warden, 401 U.S. 560, 566 (1971), y los casos allí citados.


 El Tribunal Supremo de Estados Unidos al resolverse una controversia sobre la existencia de motivos fundados o causa probable al efectuarse un arresto sin orden judicial según una comunicación radial, al amparo de dicha disposición constitucional expresó:
“We do not, of course, question that the Laramie police were entitled to act on the strength of the radio bulletin. Certainly police officers called upon to aid other officers in executing arrest warrants are entitled to assume that the officers requesting aid offered the magistrate the information requisite to support an independent judicial assessment of probable cause. Where, however, the contrary turns out to be true, an otherwise illegal arrest cannot be insulated from challenge by the decision of the instigating officer to rely on fellow officers to make the arrest.” (Énfasis suplido.) Whiteley v. Warden, supra, pág. 568.
En United States v. Hensley, 469 U.S. 221, 230-231 (1983), al referirse al caso de Whiteley v. Warden, supra, el Tribunal Supremo federal indicó:
“This language in Whiteley suggests that, had the sheriff who issued the radio bulletin possessed probable cause for arrest, then the Laramie police could have properly arrested the defendant even though they were unaware of the specific facts that established probable cause. See United States v. Maryland, *508479 F.2d 566, 569 (CA5 1973). Thus Whiteley supports the proposition that, when evidence is uncovered during a search incident to an arrest in reliance merely on a flyer or bulletin, its admissibility turns on whether the officers who issued the flyer possessed probable cause to make the arrest. It does not turn on whether those relying on the flyer were themselves aware of the specific facts which led their colleagues to seek their assistance. In an era when criminal suspects are increasingly mobile and increasingly likely to flee across jurisdictional boundaries, this rule is a matter of common sense: it minimizes the volume of information concerning suspects that must be transmitted to other jurisdictions and enables police in one jurisdiction to act promptly in reliance on information from another jurisdiction.” (Énfasis suplido y en el origirtal.)


 En la opinión disidente se expresa que la posición del apelante es equivo-cada, pues “[pjarte de la hipótesis de que sólo si el Sgto. José A. Meléndez Zam-brana hubiera observado la comisión del delito, únicamente así el arresto y regis-tro sería legal”. (Énfasis suplido.) Opinión disidente, pág. 510. Este argumento es incorrecto. No debe haber duda que los agentes que efectuaron el arresto podían hacerlo confiando en la suficiencia de la comunicación del sargento Meléndez Zambrana. Esto no está en controversia. Aceptado que podían actuar según dicha información el problema se reduce a determinar si el Estado tenía que presentar prueba para establecer los motivos fundados que tuvo el sargento Meléndez Zam-brana para solicitar la ayuda de los agentes. Esto no quiere decir que el arresto sería legal sólo si él observó la comisión del delito. La tenencia de motivos fun-dados por el sargento Meléndez Zambrana pudo estar basada en conocimiento e información.
Se argumenta además en dicha ponencia que, en todo caso, evaluada la infor-mación como una confidencia era suficiente para el arresto, pues ellos pudieron corroborar la descripción del vehículo. Cita en apoyo lo resuelto en Pueblo v. Cruz Rivera, 100 D.P.R. 345 (1971). Tal análisis es incorrecto. Los principios estable-cidos para los casos de confidencia no son trasladables a este tipo de situación. El argumento es un non sequitur. Cuando la información es suministrada por un agente, el policía que la recibe no tiene que corroborarla y puede actuar según ella.
Finalmente, y en lo que respecta al argumento de que al no detenerse el acusado y huir, esto “generó” de manera independiente bastantes motivos o ra-zones para arrestarlo; cabe señalar que los agentes conducían un vehículo sin identificar, sin sirena, que se le aparearon tocando bocina y de carro a carro le *509mostraron la identificación de uno de los agentes. Estas circunstancias no eran suficientes como para concluir que el acusado se dio a la fuga.